Citation Nr: 0333622	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  01-09 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral wrist 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Regional Office (RO), in Atlanta, Georgia of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
entitlement to service connection for skin and bilateral 
wrist disorders.  

In June 2002, the veteran testified at a videoconference 
hearing before a former Veterans Law Judge; a copy of the 
transcript is associated with the claims file.  In an August 
2003 letter, the Board informed the veteran that that 
Veterans Law Judge is no longer employed by the Board, that 
her case would be assigned to another Veterans Law Judge, and 
that she had the right to another Board hearing and asked her 
to indicate whether she wanted another Board hearing.  The 
same month the veteran responded that she did not want a 
hearing.  See 38 C.F.R. § 20.704 (2003).

In a September 2002 decision, the Board granted the veteran's 
service-connection claim for a skin disorder and indicated 
that the Board was undertaking additional development on the 
issue of service connection for a bilateral wrist disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3.104 
(Jan. 23, 2002) (codified at 19.9(a)(2) (2002)).  The 
requested development having been completed, the issue now is 
before the Board for further appellate consideration.

In her February 2001 notice of disagreement, the veteran 
raised the issue of service connection for tuberculosis (TB).  
In a January 2002 rating decision, the RO denied the 
veteran's service-connection claim for TB and informed her of 
her appellate rights.  As the veteran has not filed a notice 
of disagreement with this rating decision, the latter issue 
is not in appellate status.  As such, the case is before the 
Board for further consideration of only the issue listed 
above. 




REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate a claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Further, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

As noted above, prior to the promulgation of a decision 
regarding the issue discussed in this remand, the Board sent 
the case to the Board's Evidence Development Unit (EDU), 
which undertook additional development of the issue on appeal 
under the authority then granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
In October 2003, VA treatment records dated from April 1999 
to March 2002 were received.  In a November 2002 letter, the 
veteran was notified of such development as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903 (2002)).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of RO consideration from the appellant.  

Therefore, in accordance with the instructions given by the 
Federal Circuit Court in DAV, this case must be remanded to 
the RO for initial consideration of the information developed 
by the Board.  The Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue remaining 
on appeal.  The RO has not advised the appellant of the 
specific information she needs to submit to establish 
entitlement to service connection for the claimed disorder, 
of the provisions of the VCAA or what information VA would 
attempt to obtain as required by the VCAA, or provided her 
with the regulations implementing the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); see also Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  Consequently, a remand is required to 
comply with the notice and duty to assist provisions 
contained in the VCAA.  

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  Service medical records show 
treatment for wrist disorders with various diagnoses, such 
as, cubital tunnel syndrome, carpal tunnel syndrome and 
ganglion cysts.  A September 2000 VA examination revealed no 
confirmed diagnosis of a bilateral wrist disorder.  However, 
recent VA treatment records show treatment for hand pain and 
a diagnosis of bilateral tenosynovitis.  On remand, the 
veteran should be scheduled for another examination to 
ascertain the nature and etiology of any disorder of the 
wrists.  The examiner will be asked to provide an opinion as 
to whether any wrist disorder found on examination may be 
related to service.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA and affording the appellant due 
process.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, for the above reasons, a remand to the RO is 
required.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development obligations in accordance 
with the recent decision in Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, as well as necessary to comply 
with 38 U.S.C.A. §§ 5103 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001)), and any other legal precedent are 
fully complied with and satisfied.  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant, as set forth in the VCAA.

2.  After completion of 1 above, the RO 
should schedule the veteran for a VA 
examination by an appropriate 
specialist(s) to ascertain the onset, 
etiology and nature of any wrist 
disorder(s).  The claims file and a copy 
of this remand must be reviewed by the 
examiner(s) in conjunction with the 
examination.  All tests and studies 
deemed necessary should be accomplished.  
The examination report should include a 
detailed account of all manifestations of 
relevant pathology found.  The 
examiner(s) should provide explicit 
responses to the following questions:

(a) Does the veteran have a wrist 
disorder(s)?

(b) If there is a wrist disorder(s), the 
examiner should determine the etiology 
and the nature and extent of such 
disorder(s).  For each identified 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder began 
during, or was aggravated (worsened), as 
the result of some incident of active 
service. 

The rationale for any opinion and all 
clinical findings should be reported in 
detail.

3.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection claim, including any 
additional evidence obtained by the EDU 
and the RO on remand.  If any 
determination remains adverse, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and her representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




